UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/16 Item 1. Schedule of Investments. FRANKLIN UNIVERSAL TRUST Statement of Investments, November 30, 2016 (unaudited) Shares/ Country Warrants Value Common Stocks and Other Equity Interests 41.0% Energy 1.5% a,b Goodrich Petroleum Corp United States 19,740 $ 174,560 a,c Halcon Resources Corp United States 52,355 436,547 a Halcon Resources Corp., wts., 9/09/20 United States 4,668 11,623 a Midstates Petroleum Co. Inc United States 318 6,408 a,b Midstates Petroleum Co. Inc., wts., 4/21/20 United States 2,256 — a Penn Virginia Corp United States 3,869 166,367 a,d Penn Virginia Corp., 144A United States 4,833 207,819 Spectra Energy Corp United States 40,000 1,638,000 a W&T Offshore Inc United States 102,120 172,583 2,813,907 Materials 1.1% BHP Billiton PLC, ADR Australia 25,185 834,127 a Freeport-McMoRan Inc., B United States 80,380 1,233,833 South32 Ltd., ADR Australia 10,074 101,496 a Verso Corp., A United States 3,330 17,815 a Verso Corp., wts., 7/25/23 United States 350 — 2,187,271 Transportation 0.0% † a,b CEVA Holdings LLC United States 180 22,429 Utilities 38.4% Alliant Energy Corp United States 80,000 2,873,600 American Electric Power Co. Inc United States 75,000 4,428,750 CenterPoint Energy Inc United States 122,800 2,930,008 CMS Energy Corp United States 65,000 2,614,300 Consolidated Edison Inc United States 40,000 2,790,800 Dominion Resources Inc United States 80,000 5,863,200 DTE Energy Co United States 25,000 2,327,250 Duke Energy Corp United States 57,560 4,246,201 Edison International United States 61,000 4,194,970 Entergy Corp United States 30,000 2,061,900 Exelon Corp United States 55,000 1,788,050 FirstEnergy Corp United States 60,000 1,877,400 Great Plains Energy Inc United States 70,000 1,847,300 NextEra Energy Inc United States 41,500 4,740,545 PG&E Corp United States 50,000 2,940,000 Pinnacle West Capital Corp United States 56,000 4,140,080 PPL Corp United States 80,000 2,676,800 Public Service Enterprise Group Inc United States 45,000 1,858,950 Sempra Energy United States 50,000 4,990,000 The Southern Co United States 68,250 3,195,465 a Vistra Energy Corp United States 11,988 167,233 WEC Energy Group Inc United States 40,000 2,240,400 Westar Energy Inc United States 60,000 3,417,600 Xcel Energy Inc United States 60,000 2,340,600 72,551,402 Total Common Stocks and Other Equity Interests (Cost $44,705,292) 77,575,009 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Country Shares Value Convertible Preferred Stocks 0.0% † Transportation 0.0% † a,b CEVA Holdings LLC, cvt. pfd., A-1 United States 6 $ 2,040 a,b CEVA Holdings LLC, cvt. pfd., A-2 United States 388 87,392 Total Convertible Preferred Stocks (Cost $587,093) 89,432 Principal Amount* Corporate Bonds 86.9% Automobiles & Components 1.5% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom $ 2,000,000 1,991,340 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26. United States 600,000 597,000 senior note, 5.125%, 11/15/23 United States 300,000 307,875 2,896,215 Banks 3.4% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 530,000 senior note, 5.00%, 8/15/22 United States 1,200,000 1,252,500 d senior note, 144A, 6.625%, 4/01/18. United States 300,000 314,625 e Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,089,000 e JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 897,750 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 1,100,000 1,072,170 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 900,000 932,616 sub. note, 5.125%, 5/28/24. United Kingdom 400,000 388,874 6,477,535 Capital Goods 3.2% d Cloud Crane LLC, secured note, second lien, 144A, 10.125%, 8/01/24 United States 200,000 212,500 CNH Industrial Capital LLC, senior note, 3.875%, 10/15/21 United States 1,200,000 1,179,000 d Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States 1,500,000 1,526,250 d HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 400,000 410,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 800,000 804,000 Oshkosh Corp., senior note, 5.375%, 3/01/22 United States 500,000 522,500 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 500,000 520,625 senior sub. bond, 6.50%, 5/15/25 United States 100,000 103,375 senior sub. note, 6.00%, 7/15/22 United States 700,000 723,205 6,001,455 Commercial & Professional Services 1.4% d Acosta Inc., senior note, 144A, 7.75%, 10/01/22 United States 1,300,000 1,082,250 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 1,400,000 1,456,000 senior bond, 5.875%, 9/15/26 United States 100,000 102,750 2,641,000 |2 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Consumer Durables & Apparel 4.6% d Beazer Homes USA Inc., senior note, 144A, 8.75%, 3/15/22 United States $ $ d Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States KB Home, senior bond, 7.50%, 9/15/22. United States senior note, 4.75%, 5/15/19 United States senior note, 7.00%, 12/15/21 United States Newell Brands Inc., senior note, 5.00%, 11/15/23. United States PulteGroup Inc., senior bond, 5.00%, 1/15/27 United States d Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States senior note, 144A, 5.875%, 4/15/23. United States senior note, 144A, 5.625%, 3/01/24. United States Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States Consumer Services 5.1% d 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada d 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States d,f Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 United States d International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States d KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States senior note, 144A, 5.25%, 6/01/26 United States d ROC Finance LLC/ROC Finance 1 Corp., senior secured note, first lien, 144A, 6.75%, 11/15/21 United States d Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau Diversified Financials 4.4% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands senior note, 4.625%, 10/30/20 Netherlands senior note, 5.00%, 10/01/21 Netherlands Ally Financial Inc., senior note, 5.50%, 2/15/17 United States E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States senior note, 4.625%, 9/15/23 United States d Lincoln Finance Ltd., senior secured note, 144A, 7.375%, 4/15/21 Netherlands d MSCI Inc., senior note, 144A, 4.75%, 8/01/26 United States Navient Corp., senior note, 4.875%, 6/17/19 United States senior note, 6.625%, 7/26/21 United States senior note, 7.25%, 9/25/23 United States d Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States Energy 9.2% f BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States senior note, 8.625%, 10/15/20 United States |3 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) California Resources Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States $ 615,000 $ 498,150 senior bond, 6.00%, 11/15/24 United States 15,000 9,300 senior note, 5.50%, 9/15/21 United States 10,000 6,500 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23 United States 800,000 644,000 d senior note, 144A, 11.50%, 1/15/21. United States 300,000 342,750 CGG SA, senior note, 6.50%, 6/01/21. France 400,000 168,000 f,g Chaparral Energy Inc., senior bond, 8.25%, 9/01/21. United States 200,000 167,000 senior bond, 7.625%, 11/15/22 United States 300,000 249,750 senior note, 9.875%, 10/01/20 United States 400,000 332,000 f,g CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 1,350,000 639,562 d Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 600,000 645,372 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 300,000 289,500 senior note, 8.00%, 4/01/23 United States 600,000 615,000 Crestwood Midstream Partners LP/Crestwood Midstrean Finance Corp., senior note, 6.25%, 4/01/23. United States 500,000 510,000 CSI Compressco LP/CSI Compressco Finance Inc., senior note, 7.25%, 8/15/22. United States 300,000 277,500 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 1,200,000 1,347,000 senior secured bond, first lien, 5.875%, 1/15/24 United States 200,000 207,500 f Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17. United States 1,300,000 175,500 d,g,h EnQuest PLC, 144A, PIK, 7.00%, 4/15/22 United Kingdom 625,368 400,236 f EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 800,000 132,000 Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 6/15/23 United States 900,000 841,500 d,f Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 400,000 271,000 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 600,000 585,000 d Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 700,000 500,500 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 1,200,000 1,236,000 QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States 600,000 588,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 1,067,500 first lien, 6.25%, 3/15/22 United States 200,000 216,500 first lien, 5.625%, 4/15/23 United States 500,000 527,500 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 800,000 764,000 senior note, 6.125%, 1/15/23 United States 100,000 88,000 d,h W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 275,482 189,235 senior secured note, third lien, 144A, PIK, 8.50%, 6/15/21 United States 240,000 114,950 Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States 200,000 183,500 senior note, 7.75%, 6/15/21 United States 400,000 392,500 senior note, 4.50%, 4/15/22 United States 400,000 350,000 senior note, 8.25%, 6/15/23 United States 600,000 588,750 WPX Energy Inc., senior note, 8.25%, 8/01/23. United States 400,000 443,000 17,345,555 |4 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco 3.7% Constellation Brands Inc., senior bond, 4.75%, 11/15/24 United States $ $ senior note, 4.25%, 5/01/23 United States senior note, 4.75%, 12/01/25 United States Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States d Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States senior note, 144A, 8.25%, 2/01/20 United States senior note, 144A, 7.25%, 6/01/21 United States d Lamb Weston Holdings Inc., senior note, 144A, 4.625%, 11/01/24 United States senior note, 144A, 4.875%, 11/01/26 United States d Post Holdings Inc., senior bond, 144A, 5.00%, 8/15/26 United States senior note, 144A, 6.75%, 12/01/21. United States senior note, 144A, 6.00%, 12/15/22. United States senior note, 144A, 7.75%, 3/15/24 United States Health Care Equipment & Services 5.2% Acadia Healthcare Co. Inc., senior note, 6.50%, 3/01/24 United States CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States senior note, 7.125%, 7/15/20 United States senior note, 6.875%, 2/01/22 United States senior secured note, first lien, 5.125%, 8/15/18. United States DaVita Inc., senior note, 5.75%, 8/15/22 United States HCA Inc., senior bond, 5.875%, 5/01/23 United States senior bond, 5.875%, 2/15/26 United States senior secured bond, first lien, 5.875%, 3/15/22 United States d MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24. United States d,i New Amethyst Corp., senior note, 144A, 6.25%, 12/01/24 United States Tenet Healthcare Corp., senior note, 5.00%, 3/01/19 United States senior note, 5.50%, 3/01/19 United States senior note, 8.125%, 4/01/22 United States d Vizient Inc., senior note, 144A, 10.375%, 3/01/24. United States Materials 12.7% d American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States ArcelorMittal, senior note, 6.125%, 6/01/25 France d,h ARD Finance SA, senior secured note, 144A, PIK, 7.125%, 9/15/23. Luxembourg d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.75%, 1/31/21 Luxembourg senior note, 144A, 6.00%, 6/30/21 Luxembourg d Axalta Coating Systems LLC, senior note, 144A, 4.875%, 8/15/24 United States d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia d BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 6.50%, 5/15/21 Australia d Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico d Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico |5 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) The Chemours Co., senior bond, 7.00%, 5/15/25. United States $ 200,000 $ 198,000 senior note, 6.625%, 5/15/23 United States 1,100,000 1,091,750 d CVR Partners LP/CVR Nitrogen Finance Corp., secured note, second lien, 144A, 9.25%, 6/15/23. United States 1,000,000 993,750 d Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 500,000 506,250 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 627,056 senior note, 144A, 7.00%, 2/15/21 Canada 1,131,000 1,121,104 d FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 1,200,000 1,387,140 d NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25 Canada 1,500,000 1,466,250 d Novelis Corp., senior bond, 144A, 5.875%, 9/30/26 United States 500,000 500,625 senior note, 144A, 6.25%, 8/15/24 United States 700,000 726,250 d Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 1,000,000 1,023,750 senior note, 144A, 5.875%, 8/15/23. United States 500,000 523,437 d Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 200,000 219,000 senior note, 144A, 6.50%, 2/01/22 United States 900,000 893,250 d Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 485,000 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 500,000 515,000 d first lien, 144A, 5.125%, 7/15/23 United States 500,000 505,625 senior note, 8.25%, 2/15/21 United States 346,793 358,241 d senior note, 144A, 7.00%, 7/15/24 United States 200,000 211,675 d Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 400,000 414,000 senior note, 144A, 6.50%, 12/01/20. United States 400,000 454,500 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 900,000 954,000 d,i senior bond, 144A, 5.00%, 12/15/26 United States 300,000 302,250 senior note, 5.125%, 10/01/21 United States 400,000 419,000 Summit Materials LLC/Summit Materials Finance Corp., senior note, 8.50%, 4/15/22 United States 1,000,000 1,106,250 24,050,860 Media 9.5% d Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 900,000 892,125 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 900,000 905,625 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 728,875 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22. United States 1,700,000 1,768,000 d senior bond, 144A, 5.75%, 2/15/26 United States 700,000 721,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 500,000 506,875 senior sub. note, 7.625%, 3/15/20 United States 700,000 693,000 CSC Holdings LLC, d senior bond, 144A, 5.50%, 4/15/27 United States 500,000 497,500 senior note, 6.75%, 11/15/21 United States 700,000 737,625 senior note, 5.25%, 6/01/24 United States 700,000 657,930 DISH DBS Corp., 7.75%, 7/01/26 United States 800,000 885,000 senior note, 6.75%, 6/01/21 United States 700,000 754,250 |6 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States $ 900,000 $ 950,067 senior note, 5.125%, 7/15/20 United States 800,000 827,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 1,300,000 963,625 senior secured note, first lien, 9.00%, 9/15/22 United States 100,000 73,125 d Nextstar Escrow Corp., senior note, 144A, 5.625%, 8/01/24 United States 400,000 397,000 d Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 500,000 450,000 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 800,000 834,000 senior bond, 144A, 5.375%, 4/15/25 United States 700,000 703,934 d Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25. Germany 600,000 611,250 d Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States 358,000 372,320 d Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 308,061 d Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom 500,000 487,500 senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 807,000 senior secured bond, first lien, 144A, 5.50%, 8/15/26 United Kingdom 200,000 195,500 d WMG Acquisition Corp., secured note, first lien, 144A, 5.00%, 8/01/23 United States 200,000 200,500 senior note, 144A, 5.625%, 4/15/22. United States 92,000 95,105 18,023,792 Pharmaceuticals, Biotechnology & Life Sciences 3.2% d Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada 1,000,000 385,000 senior secured note, first lien, 144A, 9.00%, 4/01/22 Canada 400,000 369,500 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 800,000 687,000 senior note, 144A, 6.00%, 7/15/23 United States 1,000,000 895,000 Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States 1,500,000 1,417,500 d Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 500,000 516,290 d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 935,000 d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 300,000 222,750 senior note, 144A, 5.625%, 12/01/21 United States 700,000 542,500 5,970,540 Real Estate 1.3% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,340,625 senior bond, 5.875%, 1/15/26 United States 200,000 208,002 MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26. United States 300,000 282,000 senior note, 6.375%, 3/01/24 United States 600,000 618,000 2,448,627 Retailing 1.1% Dollar Tree Inc., senior note, 5.75%, 3/01/23 United States 500,000 533,750 Netflix Inc., senior bond, 5.875%, 2/15/25 United States 1,100,000 1,179,871 d PetSmart Inc., senior note, 144A, 7.125%, 3/15/23. United States 300,000 307,875 2,021,496 |7 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Semiconductors & Semiconductor Equipment 1.1% d Microsemi Corp., senior note, 144A, 9.125%, 4/15/23 United States $ $ Qorvo Inc., senior bond, 7.00%, 12/01/25 United States Software & Services 3.0% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States d First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States senior note, 144A, 7.00%, 12/01/23. United States Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States Technology Hardware & Equipment 2.5% d Blackboard Inc., second lien, 144A, 9.75%, 10/15/21 United States d CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States d Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21. United States senior note, 144A, 7.125%, 6/15/24. United States senior secured bond, first lien, 144A, 5.45%, 6/15/23 United States senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States d Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States Telecommunication Services 7.1% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States senior bond, 5.625%, 4/01/25 United States d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda d Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda senior note, 144A, 6.75%, 3/01/23 Bermuda d Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States Intelsat Jackson Holdings SA, senior note, 7.25%, 10/15/20 Luxembourg senior note, 7.50%, 4/01/21 Luxembourg d Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg d Sprint Communications Inc., senior note, 144A, 9.00%, 11/15/18. United States senior note, 144A, 7.00%, 3/01/20 United States Sprint Corp., senior bond, 7.875%, 9/15/23 United States senior bond, 7.125%, 6/15/24 United States d Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 9/20/21 United States T-Mobile USA Inc., senior bond, 6.50%, 1/15/24. United States senior bond, 6.375%, 3/01/25 United States senior note, 6.542%, 4/28/20 United States senior note, 6.125%, 1/15/22 United States senior note, 6.00%, 4/15/24 United States d Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy |8 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Transportation 0.6% d Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States $ 400,000 $ 414,000 senior note, 144A, 9.75%, 5/01/20 United States 200,000 204,500 d Stena International SA, senior secured bond, first lien, 144A, 5.75%, 3/01/24 Sweden 300,000 246,623 d XPO Logistics Inc., senior note, 144A, 6.125%, 9/01/23 United States 300,000 307,500 1,172,623 Utilities 3.1% Calpine Corp., senior bond, 5.75%, 1/15/25. United States 1,300,000 1,246,375 d senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 292,000 305,505 Dynegy Inc., senior bond, 7.625%, 11/01/24 United States 1,200,000 1,110,000 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 865,000 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 600,000 600,000 d senior bond, 144A, 5.00%, 9/15/26 United States 900,000 855,000 Talen Energy Supply LLC, senior bond, 6.50%, 6/01/25 United States 1,100,000 874,500 5,856,380 Total Corporate Bonds (Cost $169,135,128) 164,263,271 Shares Escrows and Litigation Trusts 0.0% † a,b Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Litigation Trust United States 700,000 — a,b NewPage Corp., Litigation Trust United States 1,200,000 — a Penn Virginia Corp., Litigation Trust United States 700,000 17,500 a,b Vistra Energy Corp., Litigation Trust United States 700,000 8,120 a Vistra Energy Corp., Litigation Trust, TRA United States 11,988 22,178 Total Escrows and Litigation Trusts (Cost $62,248) 47,798 Total Investments before Short Term Investments (Cost $214,489,761) 241,975,510 Short Term Investments (Cost $6,337,672) 3.4% Money Market Funds 3.4% a,j Institutional Fiduciary Trust Money Market Portfolio United States 6,337,672 6,337,672 Total Investments (Cost $220,827,433) 131.3% 248,313,182 Notes Payable (31.7)% (59,952,039 ) Other Assets, less Liabilities 0.4% 778,536 Net Assets 100.0% $ 189,139,679 |9 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) See Abbreviations on page 14.  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2016, the aggregate value of these securities was $294,541, representing 0.2% of net assets. c See Note 4 regarding restricted securities. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At November 30, 2016, the aggregate value of these securities was $82,472,362, representing 43.6% of net assets. e Perpetual security with no stated maturity date. f Defaulted security or security for which income has been deemed uncollectible. g At November 30, 2016, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. h Income may be received in additional securities and/or cash. i Security purchased on a when-issued basis. j See Note 5 regarding investments in affiliated management investment companies. |10 FRANKLIN UNIVERSAL TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Senior Fixed Rate Notes issued by the Fund are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the |11 FRANKLIN UNIVERSAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ 221,143,071 Unrealized appreciation $ 43,162,735 Unrealized depreciation (15,992,624 ) Net unrealized appreciation (depreciation) $ 27,170,111 4. RESTRICTED SECURITIES At November 30, 2016, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Issuer Date Cost Value 52,355 a Halcon Resources Corp. (Value is 0.2% of Net Assets) 6/29/12 $ 1,480,716 $ 436,547 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $11,623 as of November 30, 2016. |12 FRANKLIN UNIVERSAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended November 30, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 1,994,710 15,623,853 (11,280,891 ) 6,337,672 $ 6,337,672 $- $- – a a Rounds to less than 0.1%. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2016, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Energy. $ 1,994,981 $ 207,819 $ 611,107 b $ 2,813,907 Transportation — — 111,861 111,861 All Other Equity Investments c 74,738,673 — b — 74,738,673 Corporate Bonds — 164,263,031 240 164,263,271 Escrows and Litigation Trusts — 22,178 25,620 b 47,798 Short Term Investments 6,337,672 — — 6,337,672 Total Investments in Securities $ 83,071,326 $ 164,493,028 $ 748,828 $ 248,313,182 a Includes common and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at November 30, 2016. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. |13 FRANKLIN UNIVERSAL TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ADR American Depositary Receipt FRN Floating Rate Note PIK Payment-In-Kind TRA Tax Receivable Agreement Right For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |14 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
